Mattice, J.
The appearance by a responsible attorney for the Attorney-General, and the filing of a written admission of service in the name of the Attorney-General by his deputy conferred jurisdiction upon the court, although the appearance was unauthorized and the deputy exceeded his authority in the use of his principal’s name. This is so upon grounds of public policy, otherwise the court would never *297know when jurisdiction was obtained, unless the present practice of recognizing the authority of counsel, upon his appearance in court, should be superseded by a rule requiring all attorneys to furnish, under oath, satisfactory and sufficient evidence of authority.
The order thus made upon such unauthorized appearance could not be disregarded or attacked collaterally. The direct motion in the action made by the Attorney-General for relief is, therefore, the only resort. ITpon the hearing of this motion to vacate, it is shown to my satisfaction that the attorney appeared without authority, and I am satisfied that service upon the deputy attorney-general at a place other than the Attorney-General’s office is irregular. The Attorney-General would, therefore, be entitled to an order vacating the previous order or to have the hearing opened and he be given an opportunity to defend upon the merits, but for the fact that upon the record stands the admission in the name of the Attorney-General of the “ due, timely .and personal service ” of the papers. The irregularity in the service of papers is thereby waived, and it is of no moment that .an attorney without authority had his formal appearance noted upon the hearing. If the Attorney-General shall choose to file and serve his affidavit to the effect that he disaffirms the act of his deputy in signing his name, and that such act was without his permission and authority, the hearing upon the motion for a receiver made July fourth may be opened and the Attorney-General permitted to be heard upon the merits of the application.
As the receiver has already qualified, giving the bond required, taken possession of the assets of the defendant, brought an important suit affecting the title to a large number of bonds and is operating the road, I do not deem it whe to vacate the order appointing him and renuire the plaintiff to bring proceedings de novo, I conclude that the rie-hts of all parties can be protected by opening the original hearing.
Ordered accordingly.